—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 24, 1997, upon a verdict convicting defendant of the crimes of rape in the second degree and sodomy in the second degree.
Defendant was sentenced to consecutive terms of imprisonment of 2Vs to 7 years following his conviction of the crimes of *743rape in the second degree and sodomy in the second degree. Defendant appeals, contending that County Court erred in imposing consecutive sentences because the crimes arose out of one continuous act. We disagree. The record evinces that defendant engaged in two distinct and disparate acts of subjecting the victim to both sexual intercourse and oral sodomy (see, People v Laureano, 87 NY2d 640, 643; People v King, 209 AD2d 797, 798).
Cardona, P. J., White, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.